          Case 1:15-cv-06915-ER Document 118 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            3/2/2021
  J-QUAN JOHNSON,

                          Plaintiff,                                   ORDER

                  –v–                                               15-cv-6915 (ER)

  CITY OF NEW YORK,

                          Defendant.

Ramos, D.J.:

        The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

        At the November 10, 2020 status conference, trial was scheduled for May 17, 2021. The

Court accordingly requested a jury trial for that date and the Clerk’s Office has now notified the

Court that this case has been placed on the jury trial list for May 19, 2021. The case must be

trial-ready for that date. The case is third on the list for jury trials for that day. This means that

the case will not proceed on May 19, 2021, if either of the other trials scheduled for that date go

forward. If the case cannot proceed on the scheduled date, the Court will seek another jury trial

date for as soon as possible thereafter. As soon as the Court confirms that the matter will

proceed on May 19, 2021, it will inform the parties.
        Case 1:15-cv-06915-ER Document 118 Filed 03/02/21 Page 2 of 2




      The previously entered pretrial schedule remains unchanged. See Minute Entry dated

11/10/2021.



      It is SO ORDERED.

     Dated: March 2, 2021
            New York, New York
                                                             _____________________
                                                             ______________________
                                                             Edgardo Ramos
                                                                     Ramos, U
                                                                            U.S.D.J.
                                                                              SDJ
